UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 6, 2015 Commission File No.: 001-13387 AEROCENTURY CORP. (Exact name of registrant as specified in its charter) Delaware 94-3263974 (State or Other Jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1440 Chapin Avenue, Suite 310 Burlingame, CA 94010 (Address of principal executive offices) (Zip Code) (650) 340-1888 Registrant’s telephone number, including area code: Not Applicable Former Name or Former Address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02: Election of Director On February 6, 2015, the Board of Directors of AeroCentury Corp. adopted a resolution increasing the authorized number of members of the Board of Directors to 6. The newly created seat on the Board of Directors was designated as a Class II director seat,the term for which expires at theMay 2015 Annual Stockholders' Meeting. On the same date, the Board of Directors appointed Mr. David P. Wilson to fill the vacancy created by this new seat. Mr. Wilsonretired in 2014 from GE Capital Aviation Services, one of the world's largest aircraft leasing companies, after a 21 year tenure, most recently as Senior Vice President focusing on worldwide asset sales and aircraft securitization. The Board also also appointed Mr. Wilsonto the Audit Committee of the Board of Directors. On February 9, 2015, the Company issued a press release announcing the appointment of Mr. Wilson to the Board of Directors, a copy of which is attached hereto. Item 9.01: Financial Statements and Exhibits (d)Exhibits Exhibit No.
